DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A preliminary amendment filed 05/17/2021 has been entered. This amendment cancels claims 1-36 and adds new claims 37-51, which have been considered below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “biasing member configured to bias the first flap toward the second flap when a first end of the support arm is displaced relative to a second end of the portable arm support” in claim 45, and “a biasing member configured to bias the arm support toward an extended configuration” in claim 50. The term “member” is not modified by sufficient structure for performing the claimed function (the modifier “biasing” refers to the function of the member to bias the arm support toward an extended configuration).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The following claimed subject matter is not shown:
44. (New) The portable arm support of claim 37, wherein the portable arm support is a constricting band, the first shell segment includes a first flap, the second shell segment includes a second flap, and the portable arm support includes an arm recess configured to receive the arm of the patient.
45. (New) The portable arm support of claim 44, further comprising: a biasing member coupled between the first flap and the second flap; and wherein the biasing member is configured to bias the first flap toward the second flap when a first end of the arm support is displaced relative to a second end of the portable arm support.
50. (New) The portable arm support of claim 37, further comprising a biasing member configured to bias the arm support toward an extended configuration.
The invention of independent claim 37 corresponds to the embodiment shown in Figs. 9A-9E, since the original specification does not disclose that any other 
However, the embodiment shown in Figs. 9A-9E fails to show the constricting band, the first or second flaps or the biasing member. These features are disclosed in other embodiments, for instance, Figs. 7A-7B, but these embodiments do not correspond to the subject matter recited in independent claim 37, upon which claims 44, 45 and 50 depend.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). In this case, the disclosure does not make clear how the embodiment shown in Figs. 9A-9E, corresponding to independent claim 37, would also comprise the features recited in claims 44, 45 and 50. Thus, for a proper understanding of the disclosed invention, the subject matter of claims 44, 45 and 50 must be shown in the drawings.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 44 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention of independent claim 37 corresponds to the embodiment shown in Figs. 9A-9E, since the original specification does not disclose that any other 
However, the embodiment shown in Figs. 9A-9E fails to show the subject matter of claims 44 and 45, i.e., the constricting band, the first or second flaps and the biasing member. These features are disclosed in other embodiments, for instance, Figs. 7A-7B, but these embodiments do not correspond to the subject matter recited in independent claim 37, upon which claims 44 and 45 depend. Further, the disclosure does not make clear how the embodiment shown in Figs. 9A-9E, corresponding to independent claim 37, would also comprise the features recited in claims 44 and 45.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 40, the limitation “further comprising a stop included in at least one of the first shell segment or the second shell segment” is unclear, since it is not known what is meant by “included in…”. It is not known whether this limitation is intending to recite that the stop is included on one of the first shell segment or the on one of the first shell segment or the second shell segment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 37-44 and 46-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golden et al (U.S. Pub. 2011/0155148 A1, hereinafter “Golden”).
Regarding claim 37, Golden discloses a portable arm support 120 (Fig. 12) configured to limit a range of motion of an arm of a patient when the portable arm support is secured to the patient, comprising: 
a rigid shell (which is a combination of shell sections 142 and 144; see Fig. 14) sized and shaped for securing to the arm of the patient, wherein the rigid shell inhibits 
a first shell segment 142 (Fig. 14); 
a second shell segment 144 (Fig. 14); 
a hinge 146 (Fig. 14) interconnecting the first shell segment with the second shell segment and facilitating relative motion between the first shell segment and the second shell segment (see paras [0103]-[0104] disclosing that the hinge 146 is a pivot which can be loosened or otherwise allows the segments to rotate relative to one another; see also Fig. 32 and para [0106] disclosing a hinge or pivot to allow adjustment of the elbow and then locking of the arm support at the desired angle); and 
wherein the portable arm support is configured to limit the relative motion between the first shell segment and the second shell segment (e.g., using the pivot which can be locked to prevent relative rotation of the shell segments, as disclosed in paras [0103]-[0106]); 
a removable cover configured for selective coupling with the rigid shell (para [0066] discloses that padding 36 may be provided which may be covered by a cloth or fabric structure which extends over and around the entire arm support; although this is disclosed with respect to the embodiment in Fig. 1, it is understood that the embodiment 
and a window extending through the rigid shell and the removable cover, wherein the window provides access to vasculature of the patient when the arm support is secured to the patient; i.e., a window is defined by the U-shaped hollow opening where the user’s arm is placed; this opening also provides for access to catheters and other devices that may be connected to the patient’s arm).
Regarding claim 38, the device of Golden is understood to be configured to “engage” with a catheter in communication with the vasculature of the patient to maintain a location of the catheter with respect to the vasculature of the patient; the catheter may be physically connected to the arm support of Golden by any conventional means, or it may be indirectly engaged as the catheter is engaged with the patient’s arm and the support arm is engaged with the patient’s arm.
Regarding claim 39, Golden discloses that the first shell segment is configured for securing above an elbow of the patient (i.e., shell segment 142 is an “upper arm” portion disclosed in para [0103] which is understood, based on the figures, to be placed above the elbow), and the second shell segment is configured for securing below the elbow of the patient (i.e., shell segment 144 is a “lower arm” portion which, based on the figures, is placed below the elbow, with the hinge or pivot 146 placed at approximately the elbow).
Regarding claim 40-41, Golden discloses a stop included in at least one of the first shell segment or the second shell segment, wherein the stop is configured to limit 
Regarding claim 42, Golden discloses that the stop is a first stop, and further comprising a second stop that inhibits extension of the arm when the arm support is secured to the arm of the patient (i.e., the nut may be a first stop, and the bolt may be a second stop, or vice-versa, the nut and bolt cooperating to inhibit extension of the arm by being able to tighten the two shell segments relative to one another and inhibit relative motion thereof). 
Regarding claim 43, Golden discloses that the stop projects from the second shell segment and is located proximate to the hinge, and the stop is configured to engage with a portion of the first shell segment to limit the relative motion between the first segment and the second segment (Fig. 14 shows the nut and bolt projecting from the back side of the first segment 142 and second segment 144, and which engages with both the first and second shells by extending through holes in both shells so that the bolt and nut can be tightened to limit movement of the segments; Fig. 32-33 also shows a close-up view of this configuration).

Regarding claim 46, Golden discloses that the removable cover includes a textile material (see para [0066] disclosing that the covering may be a cloth or fabric structure, which is known to be a textile).
Regarding claim 47, Golden discloses that the rigid shell includes a polymeric material (see para [0064] disclosing that the arm support is formed of a rigid material such as plastic, which is known to those of ordinary skill in the art to be a polymer).
 Regarding claim 48, Golden discloses that the removable cover includes a pocket configured to receive a portion of the shell to couple the cover with the shell (i.e., the shell may be covered in a cloth or fabric structure that extends over and around the entire arm support; thus, the void of the cloth or fabric structure that accepts the entire arm support is interpreted to be the pocket that receives the shell).
Regarding claim 49, Golden discloses one or more straps configured to constrict the arm support to secure the arm support to the arm of the patient (the various embodiments shown in Fig. 1, 2, 5, 7, 8, 9, 10, 11, 15, 24, 26, 28, 30 and 31 illustrate a strap 38 associated with the first shell segment and another strap (also referenced as numeral 38) associated with the second shell segment, in order to hold the upper and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Golden et al (U.S. Pub. 2011/0155148 A1) in view of Mauldin et al (U.S. Pat. 4,370,977, hereinafter “Mauldin”).
Regarding claim 45, it is noted that Golden does not appear to disclose a biasing member coupled between the first flap and the second flap; and wherein the biasing member is configured to bias the first flap toward the second flap when a first end of the arm support is displaced relative to a second end of the portable arm support (this claim is interpreted under 35 U.S.C. 112(f), where the biasing member is interpreted to be an elastic material, spring or the like, as disclosed in pg. 19, lines 6-10 of the instant specification).
Mauldin discloses a support suitable for use on the arm (see embodiment of Fig. 12), the support having a first shell segment 306 and a second shell segment 308 (Fig. 12), a hinge member 310 that interconnects two shell segments, and a biasing member in the form of a spring 362 that is connected to the hinge member 310 in order to bias the first and second shell segments 306 and 308 toward one another (see Fig. 12 and col. 9, lines 10-12). 
A skilled artisan would have found it obvious at the time of the invention to modify the arm support of Golden in order to provide a biasing member configured to bias the first and second flaps toward one another (i.e., the biasing member would bias the first .

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Golden et al (U.S. Pub. 2011/0155148 A1) in view of Ancinec (U.S. Pat. 9,358,147 B1, hereinafter “Ancinec”).
Regarding claim 50, it is noted that Golden does not appear to disclose a biasing member configured to bias the arm support toward an extended configuration.
Mauldin discloses a support suitable for use on a limb(see embodiment of Fig. 1), the support having a first shell segment 3 and a second shell segment 6 (Fig. 1), a hinge member 10 that interconnects two shell segments, and a biasing member in the form of a spring 42 that is connected to the hinge member 10 in order to bias the first and second shell segments 3 and 6 into a straight configuration to cause the limb to be extended (see col. 4, lines 23-25). 
A skilled artisan would have found it obvious at the time of the invention to modify the arm support of Golden in order to provide a biasing member configured to bias the arm support toward an extended configuration, in order to assist the patient in straightening their limbs in the event that a medical condition resulted in reduced control or strength of the limb (see Ancinec at col. 1, lines 30-33).




Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Golden et al (U.S. Pub. 2011/0155148 A1) in view of Einarsson (U.S. Pub. 2009/0024065 A1, hereinafter “Einarsson”).
Regarding claim 51, it is noted that Golden does not appear to disclose a feedback device that provides a sound or vibration notification to the patient when the patient moves its arm away from a specified orientation.
Einarsson discloses a wearable device having feedback characteristics that provide a sound or vibration when a patient moves his or her arm away from a specified orientation (see paras [0014], [0045], [0143], [0146] disclosing an exemplary stimulus such as a sound created by a buzzer or beeper, or a vibration activated by a user, when an unsafe condition of the joint exists).
A skilled artisan would have found it obvious at the time of the invention to modify the arm support of Golden in order to provide a feedback device that provides a sound or vibration notification to the patient when the patient moves its arm away from a specified orientation, as taught in Einarsson, so as to provide a user with information regarding a range of motion parameters of the joint and to maintain proper joint orientations by notifying the user of an unsafe or potentially injurious configuration of the joint (see Einarsson at Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is directed to the Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
08/31/2021